
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.41


Performance Long Term Incentive Plan for Fiscal 2015


        On June 26, 2014, the Board approved the Company's Performance Long Term
Cash Incentive Plan. The plan provides the Company's executive officers (other
than the Chief Executive Officer) with the opportunity to earn long term cash
bonuses based upon the achievement of pre-established long term performance
goals. The plan provides for 100% of the bonus to be based on the achievement of
a cumulative three year objective. For fiscal year 2015 grants, the performance
goals under the plan are based on increases to the free cash flow of the
Company. Actual payout opportunities will range from a threshold of 50% of
target to a maximum of 200% of target based on achievement of the performance
goals. Cash payments under the Performance Long Term Cash Incentive Plan will
occur on the third anniversary of the initial grant date if the performance
targets are met or exceeded. For purposes of determining achievement of award
opportunities, the Performance Long Term Cash Incentive Plan uses free cash flow
an adjusted, non-GAAP measure. For purposes of this Plan, the Company defines
free cash flow as net cash flows from operating activities less purchases of
property and equipment, net of dispositions. The Performance Long Term Cash
Incentive Plan was adopted as a replacement for up to 50% of the
performance-based restricted stock units granted each year to certain executive
officers.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.41



Performance Long Term Incentive Plan for Fiscal 2015
